—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered March 14, 1995, convicting defendant, after a jury trial, of robbery in the first degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 9 to 18 years, 7V2 to 15 years, and 3V2 to 7 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues concerning cred*360ibility of witnesses and reliability of identification testimony were properly presented to the jury and we see no reason to disturb its determinations.
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Ellerin, Nardelli, Wallach and Saxe, JJ.